                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Connell Tyrone Goins Jr.                                          Docket No. 5:15-CR-170-1H

                               Petition for Action on Supervised Release

COMES NOW Haley Allison Huntley, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Connell Tyrone Goins Jr., who, upon an earlier
plea of guilty to 18 U.S.C. § 922(g)(1), 18 U.S.C. § 924(a)(2), Possession of a Firearm and Ammunition by
a Felon , was sentenced by the Honorable Malcolm J. Howard, Senior U.S. District Judge, on August 9,
2016, to the custody of the Bureau of Prisons for a term of 54 months. It was further ordered that upon
release from imprisonment the defendant be placed on supervised release for a period of 36 months.

   Connell Tyrone Goins Jr. was released from custody on January 14, 2019, at which time the term of
supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: On or about May 30, 2020, the defendant was charged in Dunn, NC for Driving While
Impaired. The defendant was involved in a vehicle accident and it was determined that the defendant was
impaired. When confronted about the new criminal conduct, the defendant admitted to driving after drinking
alcohol. As a sanction for this conduct and in an effort to deter future criminal conduct, we would
respectfully recommend that his supervision be modified to include 90 days of curfew. Additionally, he has
been rereferred back to drug treatment to receive services. The defendant signed a Waiver of Hearing
agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
      90 consecutive days. The defendant is restricted to his residence during the curfew hours. The
      defendant shall submit to the following Location Monitoring: GPS monitoring and abide by all
      program requirements, instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Eddie J. Smith                                   /s/ Haley Allison Huntley
Eddie J. Smith                                       Haley Allison Huntley
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone: 910-354-2533
                                                     Executed On: June 2, 2020




                Case 5:15-cr-00170-H Document 63 Filed 06/08/20 Page 1 of 2
Connell Tyrone Goins Jr.
Docket No. 5:15-CR-170-1H
Petition For Action
Page 2
                                     ORDER OF THE COURT

                                8th
Considered and ordered this _________                June
                                         day of ____________________, 2020, and ordered filed and
made a part of the records in the above case.

________________________________
Malcolm J. Howard
Senior U.S. District Judge




               Case 5:15-cr-00170-H Document 63 Filed 06/08/20 Page 2 of 2
